 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDNiagara Fiberglass,Inc.andTeamsters Local 264,affiliatedwith InternationalBrotherhood ofTeamsters,Chauffeurs,WarehousemenandHelpers of America.Case 3-CA-1239131March 1986DECISION AND ORDERBY MEMBERS JOHANSEN,BABSON, ANDSTEPHENSOn 20 November 1985 Administrative LawJudge Steven B. Fish issued the attached decision.The General Counsel filed exceptions and a sup-porting brief, and the Respondent filed a brief insupport of the judge's decision.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions2and to adopt the recommendedOrder.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.'The General Counsel has excepted to some of the judge's credibilityfindings.The Board's established policy is not to overrule an administra-tive law judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrectStandardDry Wall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir.1951)We have carefully examinedthe recordand find no basis for re-versing the findingsThe judge erroneously stated at sec II,par 12 of his decision thatafter employee Gawron began attending a Wednesday morning course on16May 1984, he was able to make up that time missed from work suc-cessfully for the first 3 weeksWe note that during the weeks ending 18May and25May, he worked only 36 and 37 hours of his required 40hours2The judge concluded that the General Counsel did not meet herburden of demonstrating that Gawron's union activity was a motivatingfactor in the Respondent's decision to deny his request for a change topart-time statusEven assuming that the General Counsel has made aprima facie showing that protected activity was a motivating factor inthe Respondent's decision,we findthat the Respondent has shown suffi-cient reasons for not accommodating the request and that the Respondenthas met its burden of demonstrating that it would have denied the requesteven in the absence of protected activity SeeWright Line,251NLRB1083 (1980), enfd 662 F 2d 899 (1st Cir 1981), cert denied 455 U S 989(1982), approved inNLRB v. Transportation Management Corp,462 U S393 (1983)Michael Cooperman, Esq.,for the General Counsel.Nicholas J. Sargent, Esq. (Sargent & Ripka, P.C.),of Buf-falo,New York, for the Respondent.DECISIONSTATEMENT OF THE CASESTEVEN B. FISH, Administrative Law Judge. Pursuantto charges filed by Teamsters Local 264, affiliated withthe International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America (the Union), on31 July 1984,' against Niagara Fiberglass, Inc. (Respond-ent), and further charges filed by the Unionagainst Re-spondent on 14 September and 12 October, complaintsissued inCases 3-CA-12326, 3-CA-12391, and 3-CA-12430. These cases were consolidated in an order issuedby the Regional Director for Region 3 on 19 Octoberand a hearing was scheduled to take place on 7 January1985 in Buffalo,New York.On the opening day of the hearing, an informal settle-ment agreement was reached between the parties,result-ing in an uncontestedmotion by the General Counsel tosever thecases andpreserve for litigation only Case 3-CA-12391. The parties further agreed to withdraw cer-tainallegations in that complaint, leaving only para-graphs VIIc, d, and e to be litigated.2 I granted the mo-tions to sever and to withdraw on 7 January 1985.The portion of the complaintremainingbefore me al-leges that in its refusal on 23 July to allow its employeeMartin Gawron to work on a part-time basis and subse-quently by constructively discharging him on 10 Septem-ber,Respondent discriminated against Gawron on thebasis of his union activities, in violation of Section8(a)(1)and (3) of the Act.Hearings on the complaint were then held before meinBuffalo,New York, on 7 and 8 January 1985. Amemorandum of law has been received from the GeneralCounsel. Based on careful consideration of the entirerecord, including my observation of the demeanor of thewitnesses, I make the followingFINDINGS OF FACT1. JURISDICTIONAt all times material, Respondent, a New York Statecorporation with an office and place of business at 88Okell Street in Buffalo, New York, has been engaged inthemanufacture of custom-molded fiberglass parts forsubway cars.During the past year, Respondent, in the course andconduct of its business, sold and shipped from its Buffalo,New York facility, products, goods, and materials valuedin excess of $50,000 directly to points outside the Stateof New York. It is admitted and I find that Respondentisnow, and has been at all times material, an employerengaged in commerce within the meaning of Section2(2), (6), and (7) of the Act. It is also admitted and I findthat the Union is now, and has been at all times material,'All dates are in 1984,unless otherwise indicated2The informal settlement agreement,which was approved by theActing Director for Region 3 on 8 January 1985,includes a clause pro-viding that the settlement agreement does not preclude the use of evi-dence pertaining to the settled allegations at the hearing on the allega-tions inCase 3-CA-12391279 NLRB No. 14 NIAGARA FIBERGLASS85a labor organization within the meaning of Section 2(5)of the Act.H. FACTSIn late 1981,Martin Gawron was hired by Respondentas a part-time employee,working about 20 hours perweek.His duties included filling holes in the fiberglassunits constructedat the factoryand sanding these fills inpreparation for their being painted. Later in his employ-ment,Gawron was assigned the additional task of gluinggaskets onto the painted parts, the final step in the manu-facture of the electrical covers prior to theirpackagingand shipping.In October 1982, Gawron became a full-time employ-ee.Therewas conflicting testimony concerning theevents surrounding this change; Gawron testified thatPhillipO'Donnell,Respondent'svice president and co-owner, approached him and asked if Gawron wouldwork full time, although O'Donnell explicitly contradict-ed Gawron's version of the events, testifying that it wasGawron who requested full-time work. Additionally,Gawron alleges and O'Donnell denies that O'Donnellagreed that Gawron would be permitted to return to hispart-time schedule whenever he wished to do so. I creditO'Donnell'sversion of the arrangement and concludethat, contrary to Gawron's testimony, it was he who re-quested a change to full-time status and Respondent didnot promise at that or any other time to permit him toreturn to part-time status whenever he requested such achange.3Through the spring and summer of 1983, Gawron hadno school obligations and worked a full-time schedule atthe factory. In the fall of 1983, Gawron took one courseat school, which met at 5:30 p.m., Tuesday and Thurs-day nights. By arrangement with his employers, Gawronleftwork at 4:30 p.m. and made up the missing half-hourby working through his lunch. During this period he hadno problem working full time, often exceeding the re-quired 40 hours per week.The following school term, in the spring of 1984, hetook a course meeting two evenings per week from 6 to9 p.m. and again had no difficulty in meeting his obliga-tions as a full-time employee at Respondent.In late April of 1984, Gawron informed O'Donnellthat,as of 16 May, he would be starting a course inschool which met once a week on Wednesday from 8:30to 11:30 a.m. Consequently Gawron requested that he bepermitted to take Wednesdays off and work a 32-hourweek from 16 May forward. O'Donnellsaid no and sug-gested that Gawron attend his course, report to work atnoon on Wednesdays, and make up the 4 hours by work-ing evenings or on Saturdays. Gawron agreed to this ar-rangement.In approximately earlyMay,Gawron and severalother employees began discussing bringing in a union.Gawron contacted a representative from the Union, andaOverall, I find, based on my evaluation of the comparative testimoni-aldemeanor of the witnesses, as well as the probabilities of the variousevents in dispute, that O'Donnell's testimonyin general,as wellas in thisarea in particular, is more credible than that of Gawron. Accordingly,whenever the testimony of Gawron and O'Donnell is in conflict, I creditO'Donnellhe and another employee met with the Union's repre-sentative.Subsequently the representative gave Gawronand another employee authorization cards,which theyproceeded to distribute to employees during the lunchhour and the breaks. Between him and the other employ-ee, they obtained nine signed cards including their ownand submitted them to the union representative.On 4 June, a petition was filed for an election by theUnion at the Regional office. An election was scheduledfor and held on 13 July, and the Union was certified on23 July.Shortly after Respondent received the petition,JohnMcGovern, the shop supervisor, approachedGawron at work. McGovern stated, "Just as I couldn'ttalk about the Union, neither can you."4A week or two before the election, Gawron and somecoworkers returned 30minuteslate from their half-hourscheduled lunchbreak. O'Donnell met them in the lockerroom of the plant and warned them that if the Unionwere elected, work rules would be stricter. He also ad-vised them in the same conversation that in the futurethey were not to combine their breaks with their lunchhour in an effort to extend their midday absence fromthe plant.A few days before theelection,O'Donnell and SteveGale, Respondent's co-owner, called a brief meeting ofallemployees during working hours. They advised theworkers that there was no money available for a raise,with or without the Union, and that the only effect ofunionizationwould be to disrupt the employer-employeerelationship.5Later on that same day, Gawron came into O'Don-nell'soffice.Gawron notified O'Donnell that Gawronhad started this "thing" with the Union, and it was be-cause Respondent had refused his request for a raise inJanuary or February of that year.6As set forth above, as of 16 May, Gawron began at-tending a course in school on Wednesday mornings andagreed, pursuant to O'Donnell's suggestion, to attempt tomake up the 4 hours he missed by working on Saturdaysor overtime. He was able to make up the time successful-ly for the first 3 weeks but, beginning the week ending15 June, and through the week ending 17 August, he wasnot able to make up the time on any of these weeks.Moreover, in 7 of these weeks, not only did he not workthe 40 hours required, but his hours did not reach the 36hours per week which would encompass his workweekwithout the 4 hours made up. In fact in 5 of these we'ke,Gawron worked less than 30 hours.Based on the undenied testimonyof Gawron5The above two incidents are derived from the mutually corrobora-tive and uncontradicted testimony of Gawron and employee Mark Syp-niewskiThe aboveisbasedon the credited testimony of O'Donnell Gawrontestified and O'Donnell denied that Gawron asked about a return to part-time status at that time, and O'Donnell responded that the request wouldhave to wait until after the election As noted above,Ihave creditedO'Donnell in areas where his testimony conflicts with Gawron,and I doso in this instance as well I note, in this connection,O'Donnell's admis-sionthatGawron informed him of his role in starting the union drive,whichestablishesemployer knowledge of concerted activity on the partof Gawron The fact that he candidly made such an unsolicited, damag-ing admissionreflects favorably on his overall credibility 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe week ending 15 June, Gawron worked 20.25hours.O'Donnell spoke to Gawron about it and remind-ed him that he was not making up the time as per theiragreement.Gawron replied that he would try to comply.During the next few weeks, he worked 27.25 hours, 28,32,and 36 hours, respectively, and after each weekO'Donnell spoke to Gawron about his failure to reportas agreed and to make up the time.Gawron gave acouple of excuses during this period,such as his grandfa-ther died, his dog died, or he was sick. Gawron continu-ouslypromisedto try to work the full 40 hours agreedon.On 16 July a warning letter was written and sent toGawron, signed by Gale. The letter recounted Gawron'spoor record, as outlined above, with regard to attend-ance,and stated that Respondent"can no longer toleratethisabsenteeism and you must work a full 40 hourweek."The very next week, Gawron called in sick on Tues-day, 17 July, and did not make up either these 8 hours orthe 4 hoursmissed dueto his Wednesdayclass.Thus an-other letter was sent to Gawron by Respondent, signedby Gale, dated 23 July. This letter refers to the warningletter of 16 July, and recounts that, notwithstanding theprior letter,Gawron missed 12 hours of work in theweek ending 20 July and failed to make up the hours asrequired. The letter concludes as follows: "Once again, Imust reiterate the fact that our Company can no longertolerate your excessive absenteeism.If this continues,your position with our Company will be in jeopardy."In lateJuly GawroninformedO'Donnell that he wasgoing back to school in September and requested achange to part-time status and a reduction of hours to 20hours per week. O'Donnell replied that he doubted verymuch if he would allow Gawron to do so, but he wouldcheck with his attorney. O'Donnell then discussed Gaw-ron's request with Gale. They both concluded that theydid not wish to grant the request. Indeed Gale had onseveral previous occasions recommended that Gawronbe terminated for various reasons, but O'Donnell hadoverruled him and insisted that Gawron be retained. Thereasons forGale's dissatisfactionwithGawron werebriefly discussed again at this time,including his attend-ance, poor work, and clowning around. After this discus-sion,O'Donnell called his attorney and asked if therewas anything in the law that says Respondent must grantGawron's request. The attorney advised O'Donnell thathe was free to do whatever he wants and he was not re-quired to honor Gawron's request to become a part-timeemployee. Shortly thereafter O'Donnell advised Gawronof Respondent's decision.During the week ending 27 July, Gawron again put inonly 28 hours. On 30 July, another letter was sent toGawron, pointing out his failure to again make up hishours,as agreed on, and again warning him about the re-currence of such conduct. The letter concludes with,"The next time an incidence like this occurs, you will beterminated."On 16 August Gawron phoned Respondent and in-formed it that he had sustained an injury playing soccer,and would not be at work. The next day Gawron calledagain andreported that he had been to the doctor, andwas advised not to report to work for a week.Gawron neither called Respondent nor reported forwork until 10 September, when he reported to Respond-ent at noon.' O'Donnell called him into the office, andasked why Gawron had not called to let Respondentknow he was coming in. Gawron made no reply.Gawron then informed O'Donnell that he was startingschool and wished to work 20 hours a week. O'Donnellreplied no, he had a full-time position with Respondent.Gawron said nothing further and walked out. He did notreturn to Respondent thereafter.8The record reveals that Respondent employs a majori-ty of part-time employees,and that a number of part-time employees were hired by it subsequent to Gawron'sdeparture. Additionally immediately after Gawron left, apart-time employee, Thomas Swan, was shifted from apart-time to a full-time employee.O'Donnell denied that Gawron's union activity hadany bearing on Respondent's decision not to grant his re-quest for part-time status. According to O'Donnell, Re-spondent had been dissatisfied with Gawron's perform-ance as an employee for some time,and that it did notchoose to accommodate his request for a change ofhours. O'Donnell candidly admitted that he was not un-happy that Gawron did not choose to remain as a full-time employee, and in fact further admitted that hewanted Gawron to quit. When asked why he didn't fireGawron, O'Donnell credibly explained that if he did so,Respondent would be liable to pay additional unemploy-ment insurance premiums.9Substantial and unrefuted testimony was elicited byRespondent,which supports O'Donnell's view thatGawron was anything but an ideal employee. A cowork-er,PhilipWoloszyn, testified that he often had to redothe filling and sanding of parts assigned to Gawron, par-ticularly asGawron's work deteriorated in the springand summer of 1984. John McGovern, the shop supervi-sor, testified that frequent verbal warnings were neces-sary, prompted by the poor quality of Gawron's work;broken equipment left in Gawron's charge, and a pro-longed series of pranks at the workplace, including play-ing catch with a tapeball, torturing insects, throwing nutsand bolts,tossing frisbees,playing hockey with pieces ofthe fiberglass, making a voodoo doll with sections of gas-kets, and taping the letters "POW" on the back of hisshirt.This behavior was relayed to Phil O'Donnell, whocredibly testified that he warned Gawron to cease thisconduct. As the quality of Gawron's work deteriorated,McGovern testified that he and O'Donnell considereddischarging Gawron in April 1984. Although O'Donnell7His regular reporting time was 8 30 a in9The above is based on the credited testimony of O'Donnell Gaw-ron's version of the final incident of 10 September is somewhat different,in that he alleges that O'Donnell told him that he no longer had a posi-tionwith the company " However, it is clear that even under Gawron'sversion it was understood by him, that he could still work for Respond-ent as a full-time employee if he so choseeIn fact Gawron subsequently applied for unemployment benefits,which were denied because he returned to school NIAGARA FIBERGLASS87rejected that option,1 O McGovern did threaten termina-tion after Gawron had persisted in breaking sawhorsesused to paint the parts in April 1984.111.ANALYSISThe General Counsel contends that Respondent's deci-sion to deny Gawron's request for a change to part-timestatus inJuly, andagain in September 1984, was motivat-ed by unlawful considerations, and in view of its knowl-edge thatGawron couldnot remain as a full-time em-ployee, amounted to a constructive discharge in violationof Section8(a)(1) and(3) of the Act.The General Counsel argues that the record establishesthatRespondent was aware of Gawron's activities onbehalf of the Union, demonstrated animus towards em-ployees who engage in such conduct, and provided pre-textual reasons for its decision denying Gawron's re-quest.I am in agreementwith the General Counsel's po-sitionwith respect to Respondent's knowledge, asO'Donnell admitted that he was informed by Gawron ofGawron's leadership role in bringing in the Union. How-ever, knowledge of union activity in and of itself is notsufficient to support an allegation of discriminatory con-duct. The record must also establish a sufficient quantumof antiunionhostility on the part of Respondent to war-rant the conclusion that Respondent's actions were moti-vated by Gawron's union activities.Albertson's Inc., 252NLRB 529, 537 (1980);Fibracan Corp.,259 NLRB 161,171 (1981).I am not persuaded that the General Counsel has mether burden in this regard. The evidence does establishthatRespondent by O'Donnell made several antiunioncomments to employees, including statements that workrules would be stricter should the Union be elected, andthat unionization would result in a disruption of the em-ployer-employee relationship.These remarks do showRespondent's animosity towards the Union, although Ineed not and do not make a finding whether these re-marks are violative of Section 8(a)(1) of the Act, in orderto so conclude.Best Products Co.,236 NLRB 1024, 1025(1978);Sun Hardware Co.,173 NLRB 973 (1968).However, I do not believe that these statements evi-dence a sufficient amount of antiunion animus or hostilityon the part of Respondent to convince me that its ac-tionswith regard to Gawron were motivated by his ac-tivities on the Union's behalf.Perhaps recognizing this deficiency in its evidence, theGeneral Counsel places substantial reliance on the oft-cited principle enunciated inShattuckDenn Mining' 11that if an asserted motive for an action is found to befalse, then the trier of fact can infer another motive; anillegalone. The General Counsel contends therefore thatthe record establishes that the reasons asserted by Re-spondent for its treatment of Gawron are false and pre-textual, and that it is then appropriate to infer an illegalmotive to explain Respondent's actions. I now turn to anexamination of these contentions.1° As noted above, Gale also recommended to O'Donnell that Gawronbe terminated,but O'Donnell did not concur and Respondent decided topermitGawronto remain as anemployee11 151 NLRB 1328 (1965)The General Counsel concedes that Respondent hadno legal obligation to grant Gawron's request to changeto part-time status.However, the General Counsel con-tends that the reasons given by Respondent for its denialof the request were so implausible that the conclusion iswarranted that union animus motivated the decision. TheGeneral Counsel stresses the fact that Respondent admit-tedly hoped that Gawron would quit when his requestwas denied, thereby causing Respondent to lose an expe-rienced employee,at a time when it was continuing tohire part-time employees. Insofar as the record revealedsubstantial evidence of Gawron's poor work perform-ance, the General Counsel contends that such testimonywas either false, because an employee with such a dread-ful record would have been discharged, or Respondentcondoned such prior work and had decided not to takeaction based on Gawron's shortcomings. Although theGeneral Counsel's arguments in this regard have somesurface appeal, on closer examination and analysis, theydo not withstand scrutiny.In fact the record is replete with uncontradicted andcompelling evidence of Gawron's poor work record andRespondent's expressed dissatisfaction with same in vari-ous areas of his performance. These problems includedpoor quality of his work, numerous pranks and horsingaround while on the job, and prolonged attendance defi-ciencies.Gawron was warned on several occasions byvarious Respondent's officials about such behavior, andin fact O'Donnell had rejected recommendations fromother supervisors and officials that Gawron be terminat-ed.Such overwhelming evidence of Gawron's workproblems cannot be blithely explained away as false, asurged by the General Counsel. Concerning the argumentthat Respondent condoned such behavior, I find that therecord does not support such a conclusion. It must benoted herein that Respondent did not in fact dischargeGawron. In my view, the severe penalty ofdischarge isnot always an easy decision for employers to make, and Iconclude that O'Donnell was reluctant to do in this case.However, that does not mean that an employer mustgrant requests of such an employee for a change ofstatus. I find O'Donnell's testimony that, although he didnot wish to fire Gawron at that time, he also did not feelitnecessary to accommodate such an employee, to be aperfectly reasonable, plausible, and credible explanationfor his actions.Moreover, O'Donnell also testified credi-bly that another reason for its position was that ifGawron were to be fired, Respondent would be liableforunemployment insurance premiums, although itwould not be so liable if Gawronquit.12Concerning the General Counsel's contention thatO'Donnell's admissionthat he hoped that Gawron wouldquit establishes discriminatory conduct by Respondent,themuch-cited Board opinion inKlateHolt Co.,161NLRB 1606, at 1612 (1966), disposes of such an argu-ment:If an employee provides an employer with sufficientcause for dismissal by engaging in conduct for12 Indeed,it turned out subsequently that Gawron's application for un-employment benefits was denied 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich he would have been terminated in any event,and the employer discharges him for that reason,the circumstance that the employer welcomed theopportunity to discharge does not make it discrimi-natory and therefore unlawful.Moreover,and perhaps most significantly,the recordestablishes that Respondent had initially denied a requestby Gawron to reduce his hours,priorto any union activi-ty.Thus in late April,before the employees even beganto discuss bringing in a union,Gawron,because of aWednesday course that he was taking, asked O'Donnellto be allowed to take the entire day off and to reduce hishours from 40 to 32 per week.O'Donnell,however,denied Gawron's request and suggested that he make upthe time on Saturdays or on overtime. Thus, Respondentdid not accommodate Gawron's request at that time,prior to any union activity,for a reduction of his hours,which was,in effect,a similar request to his subsequentdesire for part-time status. Thus,Respondent's actions inJuly and September in denying Gawron permission toreduce his hours from 40 to 20 per week was consistentwith decisions made and standards set prior to Respond-ent's awareness of the Union's campaign.Mini Industries,255 NLRB 995 fn.2 (1981).Accordingly,based on the above analysis, I concludethat the General Counsel has not met the burden of dem-onstrating that union activity of Gawron was a motivat-ing factor in Respondent'sdecision to deny his requestfor a change to part-time status in July and September1984.I shall therefore recommend that the instant complaintbe dismissed.CONCLUSIONS OF LAW1.Respondent is an employer within the meaning ofSection 2(2), (6), and (7)of the Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.Respondent has not violated the Act as alleged.On the foregoing findings of fact,conclusions of law,and the entire record,and pursuant to Section 10(c) ofathe Act,I issue the following recommended"ORDERThe complaintis dismissed in itsentirety.13 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations,the findings,conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules,be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses